 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonable steps shall be taken by Respondent to insure that such notices are notaltered, defaced, or covered by any other material.(d)Notify the Regional Director for the Twenty-second Region, in writing, within20 days from the date of the receipt of this Decision, what steps the Respondent hastaken to comply herewith.42u If this Recommended Order Is adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for the Twenty-second Region, in writing, within10 days from the date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National Labor Rela-tions Act, we notify our employees that:WE WILL NOT, in the future, change working conditions relating to pay fordouble shifts, truck sales calls, and sales quotas without notice to and con-sultation with Retail Clerks Union Local 1049, affiliated with Retail ClerksInternational Association, AFL-CIO, the bargaining representative of our auto-mobile and truck salesmen.WE WILL, upon request, restore such working conditions to what they werebefore we made unilateral changes, to the extent we have not already done so.WE WILL, upon request, bargain collectively with the above labor organiza-tion as exclusive bargaining representative of the above employees, with respectto rates of pay, wages, hours of employment, and other conditions of employ-ment; and WE WILL, if an understanding is reached, embody any such under-standing in a signed agreement.WE WILL NOT in any other manner interfere with, restrain, or coerce ouremployees in the exercise of their right to organize; to form, join, or assist alabor organization; to bargain collectively through a bargaining agent chosenby themselves; to engage in other concerted activities for the purpose of collec-tive bargaining or other mutual aid or protection; or to refrain from any suchactivities (except to the extent that the right to refrain is limited by the lawfulenforcement of a lawful union-security requirement).IRVINGTON MOTORS, INC.Employer.Dated------------------- By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered, defaced, or covered by any other material.Employees may communicate directly with the Board's Regional Office, 614 Na-tionalNewark Building, 744 Broad Street, Newark, New Jersey, Telephone No.Market 4-6151, if they have any question concerning this notice or compliance withits provisions.Boge Iron and Metal Co., Inc.andTeamsters Union Local 795,affiliated with The International Brotherhood of Teamsters,Chauffeurs,Warehousemen&Helpers of America.Cases No,.17-CA-P253 and 17-RC-4181. June 22, 196 ,DECISION AND ORDEROn March 6, 1964, Trial Examiner John P. von Rohr issued a com-bined Decision and Report on Objections in the above-entitled proceed-ing, finding that the Respondent had engaged in and was engaging incertain unfair labor practices and recommending that it cease and147 NLRB No. 73. BOGE IRON AND METAL CO., INC.577desist therefrom and take certain affirmative action as set forth in theattached Trial Examiner's Decision.He found that the Respondenthad not engaged in certain other unfair labor practices alleged in thecomplaint and recommended that such allegations be dismissed.Healso recommended that the election conducted in Case No. 17-RC-4181should be set aside and a new election directed.Thereafter, the Gen-eral Counsel filed exceptions to the Trial Examiner's Decision anda supporting brief.The Respondent did not except to the Decisionor to the Report on Objections.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Boardhas reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Trial Ex-aminer's Decision and Report on Objections, the General Counsel'sexceptions and brief, and the entire record in the case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order, the RecommendedOrder of the Trial Examiner and orders that Respondent, Boge Ironand Metal Co., Inc., its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order.The complaint with respect to any alleged unfair labor practices otherthan those found by the Trial Examiner is hereby dismissed..IT IS FURTHER ORDERED that the election of July 31, 1963, in Case No.17-RC-4181, be, and it hereby is, set aside, and that the representationproceedings be, and they hereby are, remanded to the Regional Direc-tor for the Seventeenth Region for the purpose of conducting a newelection at such time as he deems the circumstances permit the freechoice of a bargaining representative.TRIAL EXAMINER'S DECISION AND REPORT ON OBJECTIONSSTATEMENT OF THE CASEUpon a charge duly filed, the General Counsel for the National LaborRelationsBoard, for the Regional Director for the SeventeenthRegion(Kansas City,Kansas),issued a complainton September 26, 1963,against Boge Ironand Metal Co.,Inc.,herein called the Respondentor the Company,alleging that it had engaged in certainunfair labor practices affecting commerce within the meaningof Section8(a)(1)and (3) of the NationalLabor Relations Act, as amended,61 Stat.136, herein calledthe Act.The Respondent's answer denies the allegations of unlawful conduct allegedin the complaint.756-23r,-65-vol. 147--38 578DECISIONSOF NATIONALLABOR RELATIONS BOARDOn July 31, 1963, the Union lost a Board-conducted representation election inCaseNo. 17-RC-4181.The Union filed timely objections to conduct affecting theresults of the said election and the Board,on October 15, 1963, directed a hearingon the Union's objections and authorized said hearing to be consolidated with thehearing inCase No. 17-CA-2253.On October 18, 1963, the Regional Director ofthe Board issued an Order consolidating the cases and set them for hearing.Pursuant to notice,a hearing was held in Wichita, Kansas, on November5, 1963,before Trial Examiner John P.von Rohr.All parties were represented by counseland were afforded opportunity to adduce evidence,to examine and cross-examinewitnesses,and to file briefs.(Briefs were filed by the General Counsel and the Re-spondent and they have been carefully considered.Upon the entire record in this case and from observation of the witnesses,I herebymake the following:FINDINGS OF FACT AND CONCLUSIONS1.THE BUSINESS OF THE RESPONDENTBoge Iron and Metal Co., Inc. has its plant and place of businses located at Wichita,Kansas, where it is engaged in the scrap metal business. It annually receives goods,products, and materials valued in excess of $50,000, which are shipped to it frompoints outside the State of Kansas; it also annually ships goods, products, and ma-terials valued in excess of $50,000 to points and places outside the State of Kansas.The Respondent concedes, and I find, that it is and has been engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDTeamstersUnion Local 795, affiliated with The International Brotherhood ofTeamsters, Chauffeurs,Warehousemen & Helpers of America, at times herein re-ferred to as the Union, is a labor organization within the meaning of Section 2(5)of the Act.HI. THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union instituted an organizational campaign among Respondent's productionemployees in about the latter part of March or early April 1963.A representationpetition was filed by it on May 28, 1963, and on July 31, 1963, pursuant to a Stipu-lation for Certification upon Consent Election entered into by the parties on July 2,1963, the Board conducted a representation election which the Union did not win.The tally of ballots reflects that there were approximately 11 eligible voters and that13 ballots were cast, of which 5 were for the Union, 6 were against the Union, and2 were challenged.It is undisputed that HarryBoge,Respondent's president, held private conversa-tions with seven or eight employees during the period between the election and thefiling of the petition on May 28.1 It may be noted that Respondent's business isprincipally conducted in the open and that these conversations took place in the"yard" where the employees were at work. The testimony of the employees concern-ing their conversations with Boge is wholly uncontroverted and may be summarizedas follows:(1) James Patterson testified that about the middle of June, Boge told him thatbusiness was bad, that a union was attempting to get in, and that he was not for theUnion.Patterson said that Boge thereupon asked if he was "with him" and thathe responded in the affirmative.Patterson further testified that a second conversa-tion of similar content took place about a week later in which Boge made substan-tially the same statements.(2)Concerning a conversation which he had with Boge about 3 months prior tothe election, Charles Hambright testified: "Mr. Boge asked me had I heard aboutthe union and I told him I had and so he asked me if they did, what would I do,and I said I would tell them no and he also said if the unioncame in, if we hurthim, he would have to hurt us and if theunion camein he would close the gates."1As noted hereinafter, one such conversation occurred some 3 months prior to the elec-tion.Since this conversation occurred prior to the filing of the petition, it is beyond thescope of the objections to the election aspect of this case.However, the Incident is per-tinentto theSection 8(a) (1) allegations of the complaint and will be so considered. BOGE IRON AND METAL CO., INC.579(3)Charles Phillips testified that about 6 weeks prior to the election Boge men-tioned to him that "the union was really hitting around town" and asked if anyonehad talked to him about the Union.He said that he replied in the negative and thatBoge then asked what he would do if anyone approached him about the Union.Phillips said he responded by saying, "I.wouldn't go for it."Phillips further testi-fied that about a week later he had a second conversation with Boge.Concerningthis conversation, Phillips testified that Boge told him, "Well, I would like to payyou $5 an hour ... but business is bad and I just can't afford to do it, and you havebeen with us for a long time. If the Union would come in, I would either haveto close the gates or maybe I would have to work you two or three hours a day,you know, and I just can't afford to pay any more."(4)Chester Irving, a truckdriver for the Respondent, testified that in the latterpart of May, Boge asked if he had heard anything about the Union and that hereplied in the negative.Boge then stated that if matters remained as they werehe would always find something to keep him busy on a full-time basis, but thatif the Union took over "maybe he would need a driver for only 2 or 3 hours."(5)Melvin Bobo testified that in latter June or the early part of July, Boge toldhim, while discussing his work, that the employees should "try to help him"; andthat Boge stated, "if I try to hurt him, he would try to hurt me." 2(6)Clarence Clement testified that he approached Boge about 2 days prior tothe election and asked for a raise.Boge stated that he would not give him a raisebefore the election because he might be "charged," but that he would give him araise after the election if the Union did not get in.There is no need to recapitulate the foregoing undenied testimony, for the variousthreats which Boge made to the employees concerning their union activity, his in-terrogations of them concerning such activity, and the promise of benefit which hemade to employee Clement are all obvious from the testimony as hereinabove setforth.Accordingly, I find that by such conduct the Respondent interfered with,restrained, and coerced employees in the exercise of the rights guaranteed them inSection 7 of the Act and that it thereby violated Section 8(a) (1) of the Act.The evidence further reflects that Boge held three or four meetings with theemployees during the period prior to the election.During these meetings Boge readto the employees from prepared texts in which he expressed his general oppositionto the Union.These texts in themselves, copies of which were introduced in evi-dence, do not contain any statements which exceed the bounds of free speech ascontemplated by Section 8(c) of the Act.However, the uncontroverted testimonyof three employee witnesses 3 discloses that at one of the meetings Boge told theemployees that they would lose two of their "rights" if the Union came in. I findthat by such threat the Respondent additionally violated Section 8(a)(1) of theAct 4B. The alleged discriminatory discharge of Melvin BoboThe complaint alleges that the Respondent discharged Melvin Bobo "because ofsaid employee's membership and interest in, and activity on behalf of, the Union,and to discourage membership in the Union," and that it thereby violated Section8(a)(3) of the Act.Bobo was hired in the latter part of March 1963, and worked for the Respondentuntil July 19, 1963.Like most other of the production employees, Bobo's job wasout in the yard and involved the relatively unskilled work of cutting iron withshears.After about 2 weeks of his initial hire Bobo received a 10-cent raise atwhich time, he testified,Bogetold him that he was doing good work.The incident which Respondent asserts as the precipitating reason for Bobo's ter-mination occurred in the afternoon of Friday, July 19, 1963, at which time twouniformed police appeared at Respondent's premises and placed Bobo under arrestwhile he was at work. Bobo was taken first to Boge's office where the police ad-0 2In view of Bobo's discussions with other employees during the preelection period, I,think it clear, and I find, that-Boge here had reference to, as Bobo must have clearlyunderstood, the employees'. union activity.s Peterson,Phillips, and Hambright.4Three employees also testified concerning a talk which was given to them on the daybefore the election by a person identified only as a labor relations expert.However, thetestimony of these witnesses concerning the statements made by the "expert"was in somerespects ambiguous and in other respects was not mutually corroborative.In view of thisuncertain testimony,I am reluctant to, and do not, find a violation based upon the talkgivenby thisunidentified individual. 580DECISIONS OF NATIONAL LABOR RELATIONS BOARDvised Boge, upon his inquiry, that Bobo was being arrested for "no driving licenseand loud pipes and making a false report." 5At this point Bobo was given his pay-check for the week and thereupon was taken away in the custody of the police.When Bobo returned to Respondent's premises the following morning, July 20, hefound that his timecard was not in the rack. It is undisputed that when Bobo soughtout Boge, Boge told him only that he could not use him any, more and that Bobo'semployment was thereupon terminated.6C. Additional facts; conclusions re Bobo's terminationIt is the General Counsel's contention that Respondent utilized Bobo's arrest asa pretext for his termination and in support of this contention he elicited undisputedtestimony to show that other of its employees had been arrested at Respondent'spremises but had not been discharged.Thus, in April or May 1963, a warrantofficer, not in uniform, appeared at Respondent's yard to serve a warrant uponCharles Hambright for failing to pay a fine for being intoxicated.On this occasion,Boge paid the fine to the warrant officer and made arrangements to deduct it fromHambright's future paychecks. In March 1963, employee Charles Phillips was"picked up" by a detective for failure to meet a payment for child support.WhenRespondent's bookkeeper, Mrs. Miringoff, learned that Phillips could not make bond,she made out a check for $20 which Phillips took with him.He returned to workabout an hour later.Additionally, the evidence reflects that Respondent participatedin helping three other of its employees to pay their traffic fines.?However, it must be noted here that Bobo's arrest was not the sole reason givenby Respondent for his discharge, for at the hearing Respondent also contended thatBobo was a poor worker and that this factor also played a part in its decision toterminate him. In fact, Boge stated that Bobo was such a worthless employee thathe would have been terminated sooner except for the reason that, as he testified "Iwas under the impression that you couldn't hire or fire anybody during this certainperiod of time or he never would have lasted as long as he did . . . but when thiscame up, I figured that was just the end, that's all."While Boge did not hesitate to characterize Bobo as a "worthless" employee, hewas considerably less than specific when called upon to elaborate the deficienciesupon which this characterization was based.Thus, while Boge testified that hereceived complaints from other employees about Bobo's work, he was unable tocite any such specific incident and testified only that "those things get around."Other than the foregoing, Respondent called W. R. Brister, an employee who attimes worked with Bobo, to testify that Bobo fell asleep on the job while he shouldhave been helping in the overhaul of a crane.While the foregoing testimony wasnot denied, the record reflects that Brister did not report this matter to anyone inmanagement.8Accordingly, it hardly can be said that Bobo's sleeping on the job,to which Brister testified, played any part in Respondent's decision to terminate him.While Respondent's claim that Bobo was a poor worker has little support in therecord, it remains the burden of the General Counsel to affirmatively establish thatBobo was discharged for reasons proscribed by the Act, i.e., because of his unionmembership or activities.8.(a) (3) cannot be established unless there is proof that the Employer acted uponknowledge, belief or suspicion that the terminated employee had engaged in unionactivities.Such proof is entirely lacking in the instant case.Thus, the evidence-reflects only that Bobo signed a union authorization card. while the employees hadlunch in the parking area across the street 9 and that thereafter he discussed theUnion with five or six other employees while they were working in the yard.However, there is no evidence whatsoever to show that either or any of these ac-tivities came to the attention of the Respondent management.While there is thusabsent any direct evidence of company knowledge, I am also convinced that therecord in,this case does not permit the finding of an inference that Respondentsomehow acquired such knowledge by reason of the smallness of its plant. I bade8 Testimony of Bobo.While the record is not entirely clear, it appears that Bobo hadbeen arrested the night before for a traffic violation and that he later made a false reportto the police that his car had been stolen."Bobo testified that when he asked if he was -being laid off or discharged, Boge re-sponded only by saying that he could telephone his brother to pick him up.7These included employees Chester Irving, LeRoy Buchanan, and Clarence Clement.8 Statement of counsel, Tr. 114.IOn direct examination, Bobo testified that be signed the card on May 24. On cross-examination he said he signed it in April. BOGE IRON AND METAL CO., INC.581this conclusion particularly upon the fact that Bobo actually engaged in very littleunion activity on or in the proximity of Respondent's premises.Thus, and as heconceded, "it wasn't too often" that he spoke to other employees about the Unionwhile at work.Moreover, there is evidence that if anything the employees wereinstructed to keep their activities secret, for employee James Patterson testified thatthe union organizer told him not to mention to his employer the fact that he hadbeen contacted by a union representative.In sum, whatever the suspicious aspects of Bobo's discharge, in the absence ofany proof that Respondent had knowledge of Bobo's union activities, I find thatthe General Counsel has failed to establish by the requisite preponderance of theevidence that Bobo was discharged in violation of Section 8(a)(3) of the Act-10Accordingly, I shall recommend that this allegation of the complaint be dismissed.iiIV.THE EFFECTOF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section II, above, occurring in con-nection with the operations of Respondent as described in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce amongthe several States and such of them as have been found to constitute unfair laborpractices tend to lead to labor disputes burdening and obstructing commerce andthe free flow of commerce.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices in,therefrom and take certain affirmative action designed to effectuate the policies ofthe. Act.I shall also recommend that the election in Case No. 17-RC-4181 be set aside and:a new election directed.Upon the basis of the foregoing findings of fact and upon the entire record inthis case, I make the following:CONCLUSIONS OF LAW1.Respondent is an employer engaged in commerce within the meaning of Section'2(6) and (7) of the Act.2.Teamsters Union Local 795, affiliated with The International Brotherhood ofTeamsters, Chauffeurs, Warehousemen & Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By the conduct set forth in section III which has been found to constitute un-fair labor practices, Respondent interfered with, restrained, and coerced its employeesin the exercise of rights guaranteed to them by Section 7 of the Act, and therebyengaged in and is engaging unfair labor practices within the meaning of Section8(a)(1)oftheAct.4.The Respondent has not discriminated against employee Melvin Bobo withinthe meaning of Section 8(a) (3) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and upon-the entire record in this case, I recommend that Respondent Boge Iron and MetalCo., Inc., its officers, agents, successors, and assigns, shall:10There is nothing in Boge's conversations with the individual employees, which havebeen heretofore set forth, to indicate that he had any inkling as to which employees wereproponents of the Union.I also note that Boge testified without contradiction that he did not learn of any unionactivity at the plant until he -received a letter from the Union on May 27, 1963,requestingrecognition.He did say, however, that he learned of some union activity going on at otherscrap metal businesses in Wichita in the spring of 1963. This latter may account for his-conversation with Hambright,supra,about 3 months prior to the election.111 am not particularly disturbed by the fact that Respondent condoned the arrests ofother of its employees whereas Bobo's arrest was the moving factor for his discharge.Thus, not only does it appear that the charge against Bobo was more serious than the mis-demeanors of the other employees, but I note also that Bobo had been in Respondent'semploy for less than 4 months whereas the other employees whose arrests had been con-doned worked for the Respondent from 1 to 4 years. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from:(a) Interrogating employees about their union activities in a manner constitutinginterference, restraint, or coercion in violation of Section 8(a) (1) of the Act.(b)Threatening employees with loss of economic benefits or other reprisals ifrepresentative; or promising them economic benefits for the purpose of discouragingtheir union activities.(c) In any like or related manner interfering with,restraining,or coercing its.employees in the exercise of the rights guaranteed by Section 7 of the Act.2.Take the following affirmative action which I find will effectuate the policiesof the Act:(a) Post at its place of business in Wichita, Kansas, copies of the attached noticemarked "Appendix." 12Copies of said notice, to be furnished by theRegionalDirector for the Seventeenth Region, shall, after having been duly signed by Re-spondent's representative, be posted for 60 consecutive days thereafter in conspicuousplaces, including all places where notices to employees are customarily posted.Reasonable steps shall be taken toinsurethat such notices are not altered, defaced,or covered by any othermaterial.(b)Notify the Regional Director for the Seventeenth Region, in writing, within20 days from the receipt of this Trial Examiner's Decision and Recommended Orderwhat steps Respondent has taken to comply therewith.13It is further recommended that unless within 20 days from the date of the receiptof this Trial Examiner's Decision and Recommended Order, the Respondent notifysaid Regional Director that it will comply with the foregoing recommendations, theBoard issue an order requiring Respondent to take the aforesaid action.It is alsorecommended that the complaint herein be dismissed insofar as it allegesthat the Respondent engaged in any unfair labor practices in violation of Section8(a)(3) of the Act.12 In the event that this Recommended Order he adopted by the Board, the words "aDecision and Order" shall be substituted for the words "the Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a decree of a United States Court of Appeals, the words "a Decree of the United StatesCourt of Appeals, Enforcing an Order" shall be substituted for the words "a Decisionand Order."13 In the event that this Recommended Order be adopted by the Board, this provisionshall be modified to read: "Notify said Regional Director, in writing, within 10 daysfrom the date of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that:WE WILL NOT threaten our employees with loss of economic benefits, norwill we threaten them with other reprisals, if they designate or attempt to getTeamsters Union Local 795, affiliated with The International Brotherhood ofTeamsters,Chauffeurs,Warehousemen & Helpers of. America, or any otherlabor organization, selected as their collective-bargaining representative.WE WILL NOT promise our employees economic benefits for the purpose ofdiscouraging their union activities.WE WILL NOT interrogate our employees concerning their union activities.WE WILL NOTin anylike or related manner interfere with, restrain, or coerceour employees in the exercise of their right to self-organization; to form, join,or assist any labor organization; to bargain collectively through representativesof their own choosing;to engagein concerted activities for the purpose ofcollective bargaining or other mutual aid or protection; or to refrain from anyand all such activities.All our employees are free to become, to remain, or to refrain from becoming orremaining, members of any labor organization of their own choosing.BOGEIRON AND METAL CO., INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title) CHICAGO PERFORATINGCOMPANY583This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 1200Rialto Building,906 Grand Avenue, Kansas City,Missouri,Telephone No. Balti-more 1-7000,Extension 731, if they have any questions concerning this notice orcompliance with its provisions.Chicago Perforating CompanyandAmalgamated IndustrialUnion,LocalNo. 44.Case No. 13-CA-5746. Jvne 22, 1964DECISION AND ORDEROn March 6, 1964, Trial Examiner Stanley Gilbert issued his De-cision 1 in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practices,and recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Decision.Ile furtherfound that the Respondent had not engaged in certain other unfairlabor practices alleged in the complaint and recommended that suchallegations be dismissed.Thereafter, both the Respondent and theGeneral Counsel filed exceptions to the Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersLeedom and Jenkins].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Decision,the exceptions and briefs, and the entire record in this case, and herebyadopts the findings, conclusions, and recommendations of the TrialExaminer.2ORDERPursuant to Section 10(c) of the National Labor Relations Act, asamended, the Board hereby adopts as its Order the Order recom-mended by the Trial Examiner and orders that Respondent, ChicagoPerforating Company, its officers, agents, successors, and assigns, shalltake the action set forth in the Trial Examiner's Recommended Order,and the complaint with respect to any alleged unfair labor practicesother than those found by the Trial Examiner is hereby dismissed.1In the listing of counsel appearing for the parties in the Trial Examiner'sDecision,theUnion is inadvertently designated as the "Respondent Union."The Union is, ofcourse, the Charging Party.2In adopting the Trial Examiner's finding that Respondent had knowledge of Hubbard'sorganizational activities,Member Jenkins finds it unnecessary to, and he does not, relyupon the relative smallness of Respondent's operations.147 NLRB No. 75.